Forced prostitution and trafficking in women for the purpose of sexual exploitation (debate)
The next item is the debate on the oral question - B6-0160/2008) to the Commission by Anna Záborská, on behalf of the Committee on Women's Rights and Gender Equality, on forced prostitution and trafficking in women for the purpose of sexual exploitation.
Madam President, Commissioner, with these oral questions, this Parliament's Committee on Women's Rights and Gender Equality would once again like to request that attention be given to the huge problem regarding trafficking in women and forced prostitution in the European Union. Exact figures do not exist but, according to rough estimates, hundreds of thousands of women and girls are trafficked each year by criminal gangs, subsequently ending up in forced prostitution in our Member States. This is a degrading issue and, unfortunately, the approach of the European Union and Member States is having barely any effect.
It is a well-known fact that large-scale events, such as major football championships, draw in criminal gangs involved in these degrading practices, and it is for this reason that the Committee on Women's Rights and Gender Equality launched a campaign on International Women's Day, 8 March 2006, to draw the public's attention to the need to prevent and combat trafficking in women and forced prostitution during the 2006 football World Cup. This 'Red Card to Forced Prostitution' campaign was a huge success in raising awareness not only among audiences, supporters, but also in society that trafficking in women and forced prostitution must be actively combated. Nevertheless, the results of the approach of the European Commission and the majority of Member States are unfortunately still disappointing. We should therefore like to raise this issue once again, and make it clear to audiences and to society during Euro 2008 this month that this type of violence against women and girls is unacceptable.
In 2005 the Commission and the Council adopted a detailed action plan on the exchange of best practices, standards and procedures for combating and preventing trafficking in women. It is important that Member States do implement this action plan. One of our questions also focuses upon this. After all, a coordinated policy is required in related areas, such as gender-specific prevention strategies, including in the countries these women and girls come from, and also awareness-raising measures and an evaluation of their effectiveness. Can the Commission therefore answer the following questions?
Has the action plan been implemented regarding trafficking in women for the purpose of sexual exploitation, what is the result and how effective has it been? What specific measures have been reported by Member States in order to combat trafficking in human beings for sexual exploitation? To what extent have Member States correctly transposed and implemented Directive 2004/81/EC, and what actions has the Commission taken if this was not the case? Is the study on the links between the legislation on prostitution and the extent of trafficking in women and girls for the purpose of sexual exploitation, requested by the European Parliament Committee on Women's Rights and Gender Equality since January 2006, now available? Can the Commission indicate if and how it intends to encourage Member States to build on and further develop cross-border police cooperation in the field of the fight against trafficking in human beings and forced prostitution? How can the Commission support the Committee's 'Red Card to Forced Prostitution' campaign? Is the competent Commissioner also prepared to send a letter to the governments of Austria and Switzerland to call upon them to combat trafficking in women and forced prostitution during the coming Euro 2008 football championship and to support our 'Red Card' campaign?
Madam President, it is general knowledge that major football championships are a source of great pleasure and fun for audiences and supporters, but this is nevertheless a problem that constitutes a dark side to the events, to which attention must be devoted, and not just in terms of words; after all, to quote a well-known Dutch football song: 'geen woorden maar daden' [actions speak louder than words]. I hope that the Commissioner also wants to support this.
Member of the Commission. - Madam President, although the issue does not fall within in my portfolio, I feel privileged to substitute for my good friend and colleague Jacques Barrot, and to participate in this debate, because I am convinced that this is a very important issue.
I wish to assure you that the Commission is wholeheartedly committed to the fight against trafficking in human beings as a brutal violation of human rights and as a very serious criminal offence, and is in particular committed to fighting forced prostitution.
Concerning the very relevant questions, which cover the whole complex issue, I will start with Question No 1. The 2005 EU action plan on best practices, standards and procedures launched by the Council contains a very ambitious array of measures to fight trafficking in human beings. On the basis of the information submitted by the Member States, our impression is that, although some results have been achieved, the situation remains unsatisfactory concerning both criminal proceedings and assistance to victims, which is of particular importance.
The Commission will be delivering a report on its implementation by the end of this year. This stocktaking exercise could form the basis for deciding what actions to pursue in the near future, and in what form.
Question No 2: the protection of victims of trafficking is a human rights duty. Furthermore, it is an essential condition for the successful prosecution of traffickers, as victims' testimony is vital to getting convictions. Directive 2004/81/EC follows that line by providing for the granting of a reflection period allowing the victim to recover and escape the influence of traffickers, and granting a residence permit.
All Member States bound by the above Directive have officially notified full transposition of the legal instrument to the Commission, with the exception of Spain and Luxembourg. The Commission has decided to refer those two Member States to the European Court of Justice.
As regards the analysis of its substantial transposition and implementation, in January 2007 the Commission launched a study to evaluate the transposition into national law of 10 directives in the field of asylum and immigration, including this Directive.
The final findings of that study, which will soon be made available to the Commission, will provide the basis for a systematic monitoring of the existing acquis in this area, in accordance with Article 226 of the EC Treaty.
Question No 3: the Commission has also launched a study to evaluate Member States' legislation and the situation concerning trafficking in human beings. The results of the study are expected to be delivered by the end of February 2009.
Question No 4: forced prostitution and trafficking in human beings are a violation of fundamental rights and are one type of organised crime. Efforts to combat criminal networks must necessarily be transnational. Cross-border cooperation between Member States' police forces has a privileged channel in Europol. In addition, the fight against trafficking in human beings is a priority area in the financial programme 'Prevention of and Fight against Crime', which supports transnational cooperation projects involving law enforcement authorities, as well as NGOs.
Finally, to Question No 5. The campaign 'Red Card to Forced Prostitution', launched for the 2006 Football World Cup, was a good step towards raising awareness about trafficking in human beings for sexual exploitation. Although the assessment carried out by Germany shows that the fear of an increase in forced prostitution and trafficking did not materialise in 2006, we welcome all initiatives aimed at informing public opinion, raising public awareness, preventing such heinous criminal phenomena and helping victims.
Madam President, Commissioner, ladies and gentlemen, this coming Saturday the European Football Championship starts in Austria and Switzerland. This is the second-largest sporting event after the World Cup. It has been found that some 2.5 million sports fans from across Europe will attend the matches. It has also been reported, however, that as happens at such major events, a large number of women, estimated at 25 000, will travel from around the world to the cities where the matches are to be played, unfortunately not merely to support their teams, but because they are being forced into prostitution. I am sure that the international community, and particularly the EU and the European Parliament, cannot be unmoved by this.
Madam President, Commissioner, as we have heard, the intervention by the European Parliament in 2006 in the similar case of the World Cup in Germany produced positive results. At the time, the number of women reported to have been forced into prostitution was between 40 000 and 60 000. It would therefore be worthwhile for us to take action again, as we did back in 2006 as a result of the oral question by Mrs Wortmann-Kool. I propose that the President of the European Parliament and the relevant Commissioner should send a letter, like the letter Mr Frattini sent to Angela Merkel in 2006. It should be addressed both to the organising committee and to UEFA, spelling out our concern over the danger threatening to transform a sporting event into uncontrolled entertainment with women as its victims.
Commissioner, ladies and gentlemen, I am sure that if we are united and draw attention to what we are saying, we will avert dangers which do neither us nor society any credit, but rather allow the exploitation of human suffering.
on behalf of the PSE Group. - (DE) Madam President, a few days before the European Football Championship gets under way, the Committee on Women's Rights and Gender Equality - and I hope the entire European Parliament - is showing forced prostitution the red card once again. Up to 800 000 women throughout the world become victims of human trafficking for the purpose of sexual exploitation every year. This is one of the worst human rights violations today and even at major sporting events, quick sex around the venues of football matches is also linked to this modern-day slavery.
Two years ago at the football World Cup in Germany, we initiated a wide-ranging debate here in Parliament and launched a campaign to ensure that the huge wave of forced prostitution the experts initially feared and the corresponding negative spin-offs were able to be prevented thanks to the support of the fans through the opinioned public. However, the subject then disappeared from sight again.
We have introduced legal initiatives and, with the experience we have gained from the German campaign, supported very extensively by the women's organisations, have managed to set up victim protection measures and demonstrate the plight of the women who usually come from Central and Eastern Europe. They are in dire straits as criminals on the one hand, since they do not have any residence permits, but as victims, on the other hand, because they are mercilessly exploited by the human traffickers.
We have moved on a step further with the victim protection measures, cross-border cooperation and the legitimate issuing of residence permits. We now want to use the public at matches in Austria and Switzerland to highlight the subject again. In Germany the Socialist Minister of Justice has announced draconian penalties for punters of forced prostitution.
There are still, however, many loopholes, and Parliament has to ensure that these loopholes are closed. I would ask the Commission to support us in this.
on behalf of the ALDE Group. - (ET) Commissioner, ladies and gentlemen, there seems to be a symbolic significance to our discussing light-sensitive issues on a dark night. Each year hundreds of thousands of women are abused in the European sex industry. It is a rapidly growing industry bringing together new technology, criminality, narcotic drugs and big money, although its nature can be summed up in a single word: violence.
It is common knowledge that most women are lured into the sex trade because of poor social circumstances, chiefly poverty and unemployment. Most prostitutes are from precisely those areas where unemployment is higher, which, where the European Union is concerned, means the poorer East European countries. This shows that the European Union and Member States individually must act primarily to improve the vocational skills of women in at-risk groups and use active labour market measures in their regard.
There is no doubt that campaigns to raise awareness of the issue of prostitution, such as the 'Red Card to Forced Prostitution', are important and that for a certain period they affect society's awareness of the issue. I find, however, that the objective of forced prostitution and the commercial sexual exploitation of women needs constantly to be at the forefront of society's and the public's focus. I find that fairly often, funding preventive measures is more effective and cheaper for the economy than constantly dealing with the consequences of the problem.
In addition to preventive measures, it is important to increase the effectiveness of police cooperation between the Member States, particularly in the Schengen Area. I call on the Commission and the political parties represented here to be resolute and help make prostitution a thing of the past and support a ban on purchasing prostitution services in their home States. Freezing demand will also lead to our achieving our ultimate objective. Finally, it is also important to stress that there must be a zero-tolerance policy throughout the European Union on prostitution and human trafficking. We should start to take decisions and act.
on behalf of the Verts/ALE Group. - (DE) Madam President, we know that trafficking in women for the purpose of sexual exploitation has to be outlawed and combated throughout the world. It is a scandal not worthy of a Europe of values and human rights. We also know that trafficking in women no longer stops at borders. We therefore need a European, a global response to the problem, but one that must go far beyond border controls and repression alone.
In principle it is a positive sign that this topic has been on the agenda for around 10 years, but the focus lies too one-sidedly on border controls; prevention and victim protection are unfortunately neglected too much. Nor is any all-clear being given. More and more people - girls and women - are becoming victims of sexual exploitation although, as Mrs Gröner has already mentioned, there was no sign of the feared increase at the 2006 World Cup. We do know, however, that the estimated number of unreported cases is high. There are too few crackdowns against human traffickers and too few proceedings against unscrupulous criminals. The European Commission has also confirmed this in response to a question I raised in Parliament.
We are focussing on better victim protection, not just in Germany, but in Europe. In this regard I find it somewhat regrettable that the Commission can apparently find only fine words to say and is not really doing anything to improve matters. How the Commission is agitating for the implementation of the Directive on protection of the victims of trafficking in the Member States is not transparent, nor is its implementation being monitored. I find it extremely regrettable that the Commission merely points to a study in response to my second question in Parliament on how the Directive on protection of the victims of trafficking is implemented in Germany.
I would ask the Commission ultimately to take a very firm stand on whether the directive has been properly implemented, not only in Germany, but also in the other EU Member States. It cannot therefore be true that the Commission does not know whether its own legislation has been properly implemented! This would be a sign of inadequacy.
On migration, we should be looking not only at the subsequent migration of family members, but also at the possibilities of how women can migrate legally so that they do not have to place themselves in the hands of human traffickers.
on behalf of the GUE/NGL Group. - (SV) Madam President, hundreds of thousands of women and children are transported like commodities in the EU. They are sexually exploited, ill-treated, threatened, used, and deprived of all human dignity. What crime have they committed to be condemned to such an existence? Their crime is in fact poverty and lack of social rights and the fact that there are men who think that their money gives them the right to use women and children as commodities. Usually young girls are enticed with false promises of jobs and good money, but then the nightmare begins.
To the shame of the EU and the Member States this trade is allowed to continue and, indeed, increase. No one can fall back on the excuse that 'we knew nothing'. We know, but too little is done. We must therefore get an answer from the Commission to our questions arising from the 'Red Card to Forced Prostitution' campaign.
I maintain that the sex slave trade is a form of terrorism. The EU and the Member States have been particularly effective in adopting more or less good measures to combat terrorism. But this other terrorism which hurts women and children has not been given the same priority, either by the EU or the Member States.
We also need to realise that more and more men are becoming involved in this tragic trade. Men must not only refrain from buying sexual services themselves. They must also show other men that it is not OK to buy women's bodies. It is up to men to ensure that the demand, hence also the trade in women's bodies, is reduced. As long as there is a demand and a market with big financial gains, the trade will continue. I repeat: women are not for sale. We must put a stop to this.
(NL) Madam President, Commissioner, ladies and gentlemen, in the resolution on the future of professional football, which we adopted last year on these same benches, we expressly call on the Council to take measures to combat criminal activities in professional football, such as forced prostitution. We literally said this in that text. Just to be clear, it is not the fault of the football authorities that these phenomena occur on the margins of major tournaments. They are almost characteristic of all large-scale international events. However, the sporting world of course has every reason to want this problem tackled efficiently and thoroughly, because of course it makes little sense, ladies and gentlemen, for us to argue for and work towards more fair play in the stadiums and argue against and combat racism in the stations, if in and around the stadiums instances of slavery are tolerated. The 'Red Card to Forced Prostitution' campaign worked excellently during the 2006 World Cup in Germany. Around 1 000 local and regional action groups and associations were involved in this prevention campaign, and that had a clear deterrent effect upon traffickers in human beings and other criminal networks. The result - and the Commissioner has already referred to this - was that forced prostitution during the 2006 World Cup in Germany was limited to just a few tens of cases, and these were generally not directly related to the World Cup.
It is clear, therefore, that awareness raising and prevention campaigns work. They are highly effective and we must therefore use them once again, including during the coming European championship that commences this week. Therefore, Commissioner, we urge the European Commission to send a letter in this regard to the relevant governments, those of Austria and Switzerland, as Mrs Wortmann-Kool has just rightly stated. I repeat our question. Can you comply with our request and confirm here and now that you will support this initiative?
I have one further comment to make: prevention alone will not suffice. The Member States agreed in 2005 that they would prevent and combat trafficking in human beings but, at national level, the action plan you referred to, Commissioner, is more than ever a dead letter. Now is the time, therefore, to remind the authorities of that action plan. As much as two years ago, the Commissioner of the time, Mr Frattini, said that the role of Europol and Eurojust in this regard had to be strengthened, and Parliament expressly requested the same in its resolution. We therefore also trust, Commissioner, that, in view of this tournament, the Commission and the Council will make greater efforts than ever to put these promises into practice.
(DE) Madam President, Commissioner, human trafficking, as we have heard, is a crime against humanity, especially against women - a new form of slavery and a highly profitable business, widely developed with an annual turnover of EUR 44 billion according to the OSCE. It is worth discussing this at greater length as well as highlighting the various facets.
We are dealing today with trafficking in women and forced prostitution following the campaign we conducted at the 2006 World Cup in Germany. There was also a report here in Parliament, which I was able to draw up, which dealt with forced prostitution and in which we requested various measures from the Commission. The response was the action plan. The question on implementation has already been asked repeatedly today and I should like to emphasise that it concerns residence permits for victims and training offensives at police training colleges, institutes for social studies and the like. It also concerns education in the countries of origin and educational and training opportunities for women locally as well as for young men. They, too, are increasingly affected.
Obviously 18 October is EU Anti-Trafficking Day, which we were able to hold for the first time last year. In other respects I still cannot see much sign of the campaign. Regard for this subject has also declined since the Red Card campaign and the World Cup. We therefore want to give it another boost. This is not about the ban on prostitution or discrimination against sex workers. On the contrary! It is about raising awareness and also seeking here to reject stigmatisation and building up a social network in order to protect sex workers in their trade as well.
Conviction of forced prostitution is vehement. The European Football Championship in Austria and Switzerland gives us the opportunity to draw attention to this. I can guarantee that the Austrian authorities are taking the appropriate measures. They are pleased to invite you to a great European Championship and are hoping for fair play and fair sex.
(DE) Madam President, many are delighted about the European Football Championship in June 2008. We should not forget, however, that aside from the matches, human trafficking, forced prostitution of women and child abuse are on the increase and the crimes committed by traffickers transcend all borders.
The matches will take place in Austria and Switzerland and the role of neighbouring Central European countries as transit countries is being strengthened for this extremely lucrative criminal trade. The EU is being asked here for preventive measures, cross-border monitoring and law enforcement to be better organised and coordinated. The European mechanisms for joint investigation must be improved. Every Member State is being asked to protect victims more effectively and to actively make use of these instruments. This is the only way that we will be able to catch the perpetrators out and show them the red card.
(PT) It is vital that we take advantage of the Euro 2008 Championships to inform the general public once again that prostitution and the highly lucrative trafficking of women for the purpose of sexual exploitation are unacceptable, as they are forms of violence against women, girls and children.
For this reason, it is crucial that measures are taken to combat this trafficking effectively and at the same time to support victims of this situation in the various Member States, with information on the results of the actions carried out.
Yet we should not lose sight of the worsening inequalities, precarious and badly-paid work, unemployment and poverty that draw thousands of women and young girls into prostitution and that make the traffickers' lives easier. This therefore raises another question: how will EU leaders act to fight the fundamental causes of these serious breaches of the human rights of hundreds of thousands of women and young people so as to put an end to these new forms of slavery?
(NL) Madam President, during the 2006 World Cup, attention was also drawn to a helpline for victims of trafficking in women and forced prostitution. In Turkey, for example, a helpline has already been active for some years now, which women can call to report cases of trafficking in women. Back in 2006, the European Parliament called for such a helpline to be set up that could speak to victims of human trafficking in several languages and offer assistance. Even now, two years later, such a helpline has not been set up.
Two weeks ago, I attended the launch by Commissioner Kuneva of a helpline for disappointed consumers during Euro 2008. What a good initiative it was to set up a single telephone number. It can be done, then, but why offer help to consumers and not to victims of trafficking in women? This new consumer line shows how quickly action can be taken and how little effort it can take. Now it is time to combine these initiatives and provide the victims of trafficking in women with a means by which to ask for help. To use the words of Barack Obama: 'We can do it, yes we can'.
(SV) Madam President, on Saturday the European football championship kicks off and the party can begin. But there is a reverse side to the coin. When sporting events of this magnitude take place, illegal trafficking in women and young girls for prostitution always increases. It is therefore important for us to react, and act exactly as we did two years ago with the 'Red Card to Forced Prostitution' campaign. It is very important that we get together in the EU and work towards zero tolerance as regards trafficking in human beings. I therefore appeal to all the EU governments which have not yet done so immediately to implement the action plan which the EU developed in 2005 to combat the sex slave trade.
I wish that more countries had legislation on buying sex, for it has a clear preventive effect in curbing the sex slave trade. In addition, I look forward to the report which the Commission is to present on patterns of prostitution in the Member States, and I hope that we shall soon be able to study it.
I want the European football championship, both on and off the pitch, to be imbued with the values which are the lifeblood of sport: comradeship, healthy activity and fair play. Not to condemn reprehensible trafficking in human beings for prostitution is to give it indirect support.
Madam President, trafficking may be an illegal market, but is nonetheless a market, having both a supply and a demand side. A country where there is significant demand plays an equally active part in trafficking as an origin country. Besides being a leftover of slavery in our times, trafficking constitutes continued defiance and infringement of the law and is linked to other criminal practices, such as money laundering, violence, smuggling, prostitution, tax evasion, fraud and forced labour.
Trafficking produces dangerous reversals within the order of values in our society, preserving old inequalities - women and children are seen as merchandise - and generating new ones. The money that traffickers earn undermines the belief in the value of labour and fair business.
It is necessary for all Member States urgently to ratify the Council of Europe Convention on Trafficking and to apply the measures they have agreed, starting with combating the root cause of trafficking for prostitution, which is male demand for women and girls.
(SK) With the arrival of the UEFA Euro 2008 Championship, starting in Austria and Switzerland this coming Saturday, we are again reminded of the subject of forced prostitution. Those who appreciate good football will definitely have a great time. Unfortunately, these sporting events also provide fertile ground for mafia activities, and pose a higher than usual risk of increased trafficking in human beings for the purpose of sexual exploitation.
I agree with the other speakers that the so-called 'Red Card to Forced Prostitution' campaign, launched by the Committee on Women's Rights and Gender Equality in March 2006, was successful because it brought out into the open one of the most burning social issues.
I am convinced that only a good information campaign during the Euro 2008 Championship about the need to prevent trafficking in women and forced prostitution will open the eyes of the public and expose this horrible type of violence against girls and women.
(DA) Madam President, I have a direct question for the Commission regarding what specific initiatives have been taken to prevent trafficking in women in connection with the Euro 2008 Championship in Austria and Switzerland. After all, we have heard here this evening, and past experience has taught us, that trafficking in women takes place in connection with this kind of major sporting event. I have the following questions. Firstly, have the governments of the two countries been approached and asked to support Parliament's 'Red Card to Forced Prostitution' campaign? Secondly, has their attention been drawn to the need to intensify police efforts in connection with the championship? Finally, have the two governments been called on to take action to support the victims?
Member of the Commission. - Madam President, as many speakers have said - and as I also mentioned - similar initiatives and proposals were tabled and actions were adopted by Parliament and the Commission before the 2006 World Cup organised in Germany. Fortunately, the concerns and fears of the German authorities and the European institutions did not materialise.
But that is certainly not a reason to draw the conclusion that we should not do anything now and that we can sit on our hands. It is more than reasonable to have this debate, because it is certainly better to be on the safe side and to be better prepared than necessary; it is also reasonable to make use of this opportunity to take stock of the actions, and to enable Parliament to make suggestions to the Commission, and it is also a good opportunity to raise public awareness.
I do understand the dissatisfaction of a number of speakers. In my introductory remarks I mentioned how many concrete reports the Commission launched and we are expecting the studies and the conclusions which are being drawn up, on which further actions and further action programmes can be based.
Mrs Bozkurt mentioned the issue of hotlines and I think it is a good idea, though it is not so easy to achieve. As far as the other hotline of consumer protection is concerned, it is a very different issue. So I do not think that this hotline established or initiated by my fellow Commissioner Mrs Kuneva could be used, for instance, for victim protection, because it is a very different issue. It is much more complicated.
Mrs Breyer also mentioned victim protection which I think is a very important key issue. I would like to point out that there will be a specific chapter on victim assistance in the evaluation and monitoring report of the action plan, which will be ready by October or November 2008, and we will assess the real implementation of measures to protect victims.
On the first EU anti-trafficking day which was on 18 October 2007, GLS issued recommendations on victim identification and referral services. I want to assure you that we are determined to ensure appropriate follow-up and I want to assure Members of Parliament that the Commission is ready to intensify the fight against trafficking, against forced prostitution and the organised crime behind it.
The debate is closed.
The vote will take place tomorrow, Thursday, at 11 a.m.
Written statements (Rule 142)
in writing. - As football fans all over Europe await the opening of Euro 2008 it is time to reflect on the dangers to women, especially from the former Soviet Republics, who will be victims of trafficking and subject to the ordeal of forced prostitution in order to meet demand for sexual services at the venues of the football matches.
What will be a wonderful celebration of the best European sporting traditions for many will also be a time of physical and psychological suffering for those unfortunate young women who, in their naivety, believe that the attractive jobs they are being offered in the hospitality sector will be limited to work as waitresses or behind a bar.
It is time to reiterate the call for the remaining 17 Member States of the European Union who have so far failed to ratify the European Convention on Action against Trafficking in Human Beings to do so without further delay.
EU Member States who champion human rights causes can surely offer no excuse for failing to adopt this Convention, which was adopted in Warsaw over three years ago.
in writing. - Could the Commission clarify to Parliament what progress it has made on the 2005 plan to combat and prevent trafficking of humans in Europe?
Concerned by the delay of implementation of this plan by Member States, I ask that the Commission state the impact this could have on the campaign 'Red Card to forced prostitution' in Member States. Could it also inform us what campaign it is putting in place to raise awareness of trafficking for prostitution during the UEFA 2008 games?
I am deeply concerned that, whilst sporting events bring joy to millions worldwide, they are also ruthlessly being used as an opportunity to exploit women and girls.
I am shocked that around 100 000 women are trafficked in Europe annually for prostitution. What I condemn the most is that girls as young as 14 are affected.
We simply cannot let this form of modern day slavery continue. Not only is sexual exploitation a crime, it is also a gross violation of human rights.
in writing. - (HU) The Union is responsible for preventing by all possible means the sexual exploitation and people trafficking that emerge at sporting events organised on its territory. The 2008 European football championship is a sporting event that brings together a significant number of people, during which there is a temporary rise in demand for sexual services. It is therefore of fundamental importance that we protect ourselves using temporary campaigns such as those initiated by Mrs Záborská during the 2006 football World Cup, which also deserve to be continued this time. However, in order for the initiative to reach as many people as possible, I feel that there needs to be more widespread publicity in the media (including on the official website for the European Championship), with the participation of politicians, sports directors, sportsmen and supporters (modelled on the 'Youth Voices Against Racism' programme).
However, a temporary campaign is not enough in itself. In order to take decisive action against people trafficking, directives need to be created, but above all it is necessary to comply with those that already exist, as soon as possible. I would like to draw the Commission's attention to the fact that many countries are suffering from shortcomings in transposing and interpreting Directives, and so their implementation is being delayed ever further. For this reason, I feel it is particularly important that we receive an accurate answer to Mrs Záborská's question relating to Directive 2004/81/EC.
Even if border controls play an important role in filtering out sexual exploitation and people trafficking from sporting events that take place in the Union, I feel that we can achieve this not by making internal border controls more stringent but by reinforcing external controls in appropriate cooperation with border guards. In this way, we will not make it more difficult for law-abiding citizens to participate in European events!
in writing. - (HU) Ladies and gentlemen, allow me to follow Mrs Záborská's question by again drawing your attention to the defencelessness of Roma women in the areas of people trafficking and forced prostitution. Social exclusion and, frequently, a lack of official documents make Roma girls particularly vulnerable and 'easy targets' for those who profit from people trafficking. Their situation is exacerbated by the racial prejudice they face from the whole of society, the sexual prejudice that appears in their own communities, and the general mistrust that the Roma have of the justice system.
Individual programmes are needed to help those who have become victims of people trafficking, and their families, and to prevent adolescent girls from being forced to live and work in an exploitative environment. The creation of more advisory networks and centres is essential, both on the part of NGOs and of Member States, as well as the gathering and analysis of reliable statistical data on the relationship between Roma communities and people trafficking. In this latter area, some NGOs and international organisations can demonstrate some results, but a greater role also needs to be assumed by the European Commission and the Member States.
However, the main breeding ground for people trafficking and sexual exploitation is the poverty that reduces human life into an everyday struggle for survival, in which the danger of illegal activities grows significantly in the absence of financial and educational opportunities. For this reason, in addition to programmes to raise awareness and helping those who have already become victims, putting an end to inhuman poverty is our primary common duty.